DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action responsive to communications:  The application (i.e., 16/774,939) filed on 01/28/2020, which is a broadening reissue of application 14/460,945 (U.S. Patent No. 9,438,882 B2, published 09/06/2016).  The application is also a continuation of reissue application 16/123,956 (now RE47897, published 03/03/2020) filed on 09/06/2018. 

Claims 1-17 were initially pending in the application.  A preliminary amendment to the claims was filed concurrently with the application on 01/28/2020.  By way of the preliminary amendment to the claims, claims 1-17 were cancelled and claims 18-24 were newly added.  Said preliminary amendment to the claims has been entered and made of record.  Therefore, claims 18-24 are currently pending in the application.  Claims 18, 22, and 24 are independent claims.  

A preliminary amendment to the specification was also filed concurrently with the application on 01/28/2020.  Said preliminary amendment to the specification has been entered and made of record.  As noted below, the preliminary amendment to the specification is objected to with regard to compliance with 37 C.F.R. 1.177(a).


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,438,882 B2 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020 has been considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities:  The preliminary amendment to the specification does not fully comply with 37 C.F.R. 1.177(a), which requires that if Applicant “files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date” (emphasis added).  For example, the preliminary amendment to the specification does not mention reissue applications 16/774,846, 16/774,848, and 16/774,913.  MPEP 1451(I) provides an example of suggested language that could be followed when attempting to comply with the requirements of 37 CFR 1.177(a) (e.g., “Notice: More than one reissue application has been filed for the reissue of Patent No. 9,999,999.  The reissue applications are application numbers 09/999,994 (the present application), 09/999,995, and 09/999,998, all of which are divisional reissues of Patent No. 9,999,999”).  Appropriate correction is required.
While not a specific requirement, the Applicant is encouraged to further update the preliminary amendment to the specification to reflect the current patent number of reissue application 16/123,956 (i.e., now RE47897).

Claim Objections
Claims 18 and 22 are objected to because of the following informalities:
Independent claim 18 (line 5) at least states, “predicting a base block partitioned the target-view image.”  The transition “partitioned the” is unclear and appears to be lacking an appropriate context.  
Additionally, each of independent claims 18 (line 3) and 22 (line 3) at least state, “viewpoint” and “view point.”  Sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification.  The use of a confusing variety of terms for the same thing should not be permitted (see: 37 CFR 1.75(d)(1) and MPEP 608.01(o)).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites at least “A method for image decoding…which decodes multi-view images” in the preamble of the claim.  However, unlike independent claim 18 (i.e., “reconstructing the base block based on the prediction result and the difference”) of the Park ‘897 reissue patent, the body of claim 18 fails to recite a decoding step of the multi-view images.  The Examiner notes that the “decoding” step in independent claim 18 (i.e., “decoding a difference between a prediction result of the base block and the base block”) is not a decoding step of the “multi-view images” as recited in the preamble.  Therefore, there is gap between what claim 18 purports to do and what the claim language appears to actually require.  Thus, one of ordinary skill in the art would be unable to ascertain the definite scope of the claim.  Dependent claims 19 and 20 are similarly rejected at least based on their dependency from independent claim 18.  The Examiner suggests the language of dependent claim 21 be incorporated into independent claim 18 to overcome this rejection.

 Claim 23 recites the limitation “the encoded difference” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 251
The Reissue Declarations (i.e., both forms PTO/AIA /05 and PTO/AIA /07) filed with this application are defective (see: 37 CFR 1.175 and MPEP § 1414) because they fail to identify at least one error which is relied upon to support the reissue application.  More specifically, the Reissue Declarations are defective because the identified errors are not different/unique errors being corrected by the instant continuation reissue application.  Where a continuation reissue application is filed that identifies an error in the original patent that is also identified as being corrected by a parent reissue application, an earlier reissue application, or a copending reissue 
While the Reissue Declarations must include the second identified error (“2. This application is filed to correct an inventorship error.  Specifically, ‘Yo-Sung HO’ did not contribute to the subject matter of any claim.  This application is filed to delete ‘Yo-Sung Ho’”), the first identified error related to broadening (e.g., “Specifically, new independent claim 22 is added to correct the error at least by not including the step ‘generating’ in patent claim 12”) must be a different/unique error not covered (e.g., identified in a Reissue Declaration or corrected by claim amendments) in a parent reissue application, an earlier reissue application, or a copending reissue application.
Additionally, the Examiner notes that the signature of inventor Hwa-Seon Shin is provided in the wrong location on page 2 of the Supplemental Sheet for Declaration.  Instead of being located under the inventor’s “Given Name” section, it is provided below for a subsequent (additional) unnamed inventor.  

Claims 18-24 are rejected as being based upon a defective Reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Reissue Declaration is set forth in the discussion above in this Office action.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Representative independent claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. RE47897.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. RE47897 contains every element of claim 22 of the instant application and thus anticipates the claim of the instant application.  Claim 22 of the instant application therefore is not patentably distinct from the patent claim and as such is unpatentable over obvious-type double patenting.  An application claim is not patentably distinct from a patent claim if the application claim is anticipated by the patent claim.

Representative independent claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/774,846 (reference application).  Although the claims at issue are not identical, they are not 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Representative dependent claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/774,848 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of copending Application No. 16/774,848 contains each and every limitation of claim 19 of the instant application, except that claim 18 of copending Application No. 16/774,848 fails to specifically teach or suggest wherein the different-view image was captured at the same time as the target-view image.  In the related art, Ha (U.S. Pub. No. 2007/0064800, published 03/22/2007) teaches that it was notoriously well-known in the art at the time of the invention for different-view images to be captured at the same time as a target-view image (see: Ha, Paragraphs 74-76: “horizontal axis is a view axis and represents a number of cameras for photographing multi-view pictures.  The vertical axis is a time axis and represents the number of time sequences…multi-view frames disposed on the same time sequence”; Fig. 7: t1, t2, and t3).
Ha, Paragraphs 2-3: “quickly encoding a multi-view moving picture and improving compressibility….provide viewers with more vivid and accurate information”; Paragraphs 74-76: “high correlation will exist between multi-view frames disposed on the same time sequence…it is efficient”). 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ha (U.S. Patent Application Publication No. 2007/0064800, published 03/22/2007) in view of Jeon (U.S. Patent Application Publication No. 2009/0279608, published 11/12/2009 – The disclosure of Jeon at least being supported by Provisional Application No. 60/787,171, filed 03/30/2006).

-In regard to independent claim 18, Ha teaches a method for image decoding of a multi-view video codec, which decodes multi-view images comprising a target-view image and at least one different-view image which is captured from a different viewpoint from a viewpoint Ha: Paragraph 2: “Methods and apparatuses consistent with the present invention relate to encoding and decoding a multi-view moving picture”; Paragraph 29: “decoding a multi-view moving picture”; Paragraph 70: “conventional codecs…increasing encoding efficiency in multi-view video coding (MVC) is performed”; Paragraph 75: “a view axis…a time axis”; Figs. 2-3 and 7), the method comprising:
predicting a base block partitioned the target-view image based on the different-view image and a different-time image which is captured at a time different from a time when the target-view image is captured, the target-view image and the different-time image being captured from a same viewpoint (Ha: Paragraph 17: “uses a…disparity estimation result obtained from an isochronal left view picture and a motion estimation result obtained from a right view picture at the previous time”; Paragraph 21: “allow motion estimation of an arbitrary block of a picture…using motion vector information previously encoded…using…temporal (direct) correlation of motions of adjacent MBs or pictures”; Paragraphs 23-24: “obtained using a motion vector of a co-located block of a temporally following P image, when estimating a motion of an arbitrary block of a B picture…reference list 0 image 430…reference list 1 picture 420”; Paragraphs 65-73: “performs disparity estimation and motion estimation on the stored multi-view video images”; Figs. 3-4 and 6-7); and
decoding a difference between a prediction result of the base block and the base block (Ha: Paragraph 29: “for decoding a multi-view moving picture”; Paragraph 43: “a decoder which decodes a multi-view moving picture, using a disparity vector determined according to the checked encoding mode and residual picture data”; Paragraph 134: “decodes a multi-view 
wherein the base block is predicted by using the different-time image and the different-view image as reference images (Ha: Paragraphs 66-76: “performs disparity estimation and motion estimation on the stored multi-view video images”; Figs. 3-4 and 6-7).
Ha does not specifically teach wherein predicting the base block comprises performing weighted prediction by applying at least one weighting value to the reference images.  In the related multi-view image encoding and decoding art, Jeon specifically teaches obtaining at least one weighting value from a bitstream and predicting a base block by performing weighted prediction by applying the at least one weighted value to reference images, including a different-view image and a different-time image (Jeon: Paragraphs 57-70: “an inputted bit stream relates to a multi-view profile…add flag information for identifying a presence or non-presence of an MVC bit stream…configuration information for a multi-view video addable to a multi-view coded bit stream…and the like are then extracted”; Paragraphs 82-91: “weighted prediction unit…In MVC, weighted prediction can be performed to compensate for a brightness difference from a sequence in a different view as well as it is performed for a sequence of which brightness temporarily varies”; Paragraphs 220-231: “weighted prediction is a method of scaling a sample of motion compensated prediction data within a P-slice or B-slice macroblock…weighted coefficient information obtained…the slice type can include a macroblock…to which both of the temporal prediction and the inter-view prediction are applied”; Paragraphs 297-304; Figs. 1-2, 25-30, and 43).  It would have been obvious to one of ordinary skill in the art at the time of the invention for the multi-view image decoding of Ha to have included the weighted prediction multi-view image decoding functionality as taught in Jeon, because Jeon taught that said Jeon: Paragraphs 87-90: “weighted prediction…is used to compensate for…an image quality of a sequence is considerably degraded…it is advantageous”; Paragraph 220: “able to perform the weighted prediction more efficiently using the view information”).

-In regard to dependent claim 19, the modified Ha reference teaches wherein the predicting the base block comprises decoding the weighting value from a bitstream (Jeon: Paragraph 63: “slice header and slice data are decoded…various kinds of configuration informations can be included in a NAL header area…it may be more efficient to add the configuration informations in case of an MVC bit stream only rather than unconditional addition”; Paragraph 222: “weighted coefficient…can be transferred by being included in a slice header”).  It would have been obvious to one of ordinary skill in the art at the time of the invention for the multi-view image decoding of Ha to have included said functionality as taught in Jeon for substantially the same rationale as disclosed above for independent claim 18.

-In regard to dependent claim 20, the modified Ha reference teaches wherein the predicting the base block comprises decoding information about the weighted prediction from a bitstream (Jeon: Paragraph 7: “predicting flag information indicating whether to perform luminance compensation”; Paragraph 63: “it may be more efficient to add the configuration informations in case of an MVC bit stream only rather than unconditional addition…add flag information for identifying a presence or non-presence of an MVC bit stream”; Paragraph 84: “able to use flag information indicating whether to perform illumination compensation”; 

-In regard to dependent claim 21, Ha teaches reconstructing the base block based on the prediction result and the difference (Ha: Paragraph 2: “decoding a multi-view moving picture”; Paragraph 43: “a decoder which decodes a multi-view moving picture, using a disparity vector determined according to the checked encoding mode and residual picture data”; Paragraph 134: “decoder 150 decodes the multi-view moving picture using the disparity vector determined according to the respective modes and residual moving picture data included in the multi-view moving picture bitstream received”; Fig. 15).

-In regard to substantially similar independent claims 22 and 24, Ha teaches a method and non-transitory computer-readable recording medium storing a program for executing a method for image encoding/prediction of a multi-view video codec, which encodes multi-view images comprising a target-view image and at least one different-view image which is captured from a different viewpoint from a viewpoint capturing the target-view image, the target-view image and the different-view image being captured at a same time (Ha: Paragraph 2: “Methods and apparatuses consistent with the present invention relate to encoding and decoding a multi-view moving picture”; Paragraph 28: “encoding a multi-view moving picture”; Paragraphs 65-70: “conventional codecs…increasing encoding efficiency in multi-view video coding (MVC) is 
partitioning the target-view image into a plurality of base blocks to be currently encoded (Ha: Paragraph 21: “allow motion estimation of an arbitrary block of a picture to be currently encoded”; Paragraph 26: “the H.264 standard used for encoding moving picture data, a frame is divided into blocks, each having a predetermined size”; Paragraph 42: “encoding…receiving a current frame…of macroblocks adjacent to the encoded macroblocks”; Paragraph 70: “like motion information for motion estimation and motion compensation used for conventional codecs such as the H.264”; Figs. 4-8);
predicting a base block among the base blocks based on the different-view image and a different-time image which is captured at a time different from a time when the target-view image is captured, the target-view image and the different-time image being captured from a same viewpoint (Ha: Paragraph 17: “uses a…disparity estimation result obtained from an isochronal left view picture and a motion estimation result obtained from a right view picture at the previous time”; Paragraph 21: “allow motion estimation of an arbitrary block of a picture…using motion vector information previously encoded…using…temporal (direct) correlation of motions of adjacent MBs or pictures”; Paragraphs 23-27: “obtained using a motion vector of a co-located block of a temporally following P image, when estimating a motion of an arbitrary block of a B picture…reference list 0 image 430…reference list 1 picture 420”; Paragraphs 65-73: “the multi-view moving picture encoding apparatus…performs disparity estimation and motion estimation on the stored multi-view video images”; Figs. 3-4 and 6-7); and
Ha: Paragraphs 23-24: “forward motion vector and a backward motion vector are obtained…to be currently encoded…Thus, the forward motion vector…and the backward motion vector…block 402 of the B picture 410 are calculated”; Paragraph 26: “an intermediate value of motion vectors…is determined as an estimation value of the corresponding motion vector”; Paragraphs 40-41: “The encoder encodes a residual picture”; Paragraphs 65-69: “entropy encoder 650 receives the estimated disparity vectors and the motion vectors generated…and the encoded residual image…and generates a bitstream for the multi-view video source data”; Figs. 4-8), 
wherein the base block is predicted by using the different-time image and the different-view image as reference images (Ha: Paragraphs 66-76: “performs disparity estimation and motion estimation on the stored multi-view video images”; Figs. 3-4 and 6-7).
Ha does not specifically teach wherein predicting the base block comprises performing weighted prediction by applying at least one weighting value to the reference images.  In the related multi-view image encoding and decoding art, Jeon specifically teaches determining at least one weighting value and predicting a base block by performing weighted prediction by applying the at least one weighted value to reference images, including a different-view image and a different-time image (Jeon: Paragraphs 57-70: “an inputted bit stream relates to a multi-view profile…add flag information for identifying a presence or non-presence of an MVC bit stream…configuration information for a multi-view video addable to a multi-view coded bit stream…and the like are then extracted”; Paragraphs 82-91: “weighted prediction unit…In MVC, weighted prediction can be performed to compensate for a brightness difference from a sequence in a different view as well as it is performed for a sequence of which brightness Jeon: Paragraphs 87-90: “weighted prediction…is used to compensate for…an image quality of a sequence is considerably degraded…it is advantageous”; Paragraph 220: “able to perform the weighted prediction more efficiently using the view information”).

-In regard to dependent claim 23, Ha teaches generating a bitstream comprising the encoded difference (Ha: Paragraph 2: “relate to encoding…a multi-view moving picture”; Paragraphs 21-23: “to be currently encoded”; Paragraph 27: “a method of encoding…has been proposed”; Paragraphs 65-69: “receives the estimated disparity vectors and the motion vectors…and the encoded residual image…and generates a bitstream for the multi-view video source data”). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992






/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992